DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              ROMI DIROBERTO and JOHN DIROBERTO,
                          Appellants,

                                     v.

    WILMINGTON TRUST, NATIONAL ASSOCIATION, NOT IN ITS
       INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE OF
                    MFRA TRUST 2015-1,
                          Appellee.

                              No. 4D18-1893

                              [March 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE 14-
009408 (11).

  Jonathan Kline of Jonathan Kline, P.A., Weston, for appellants.

  Jason F. Joseph of Tromberg Law Group, P.A., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS, JJ., and WEISS, DALIAH, Associate Judge, concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.